Citation Nr: 0330639	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-08 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
venereal disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





REMAND

The veteran had active service from June 1956 to May 1958.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
residuals of venereal disease.  

In his December 2001 notice of disagreement, the veteran 
requested a hearing before RO personnel.  Such a hearing has 
not been scheduled.  To accord the veteran due process (38 
C.F.R. § 3.103), the case is remanded to the RO for the 
following action.  

1.  The RO should schedule the veteran for 
a hearing before RO personnel.  

2.  After the RO hearing is conducted, and 
after assuring compliance with the notice 
and duty to assist provisions of the law, 
the RO should review the application to 
reopen a claim for service connection for 
residuals of venereal disease.  If the 
benefit is denied, the RO should provide 
the veteran and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.


	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


